Exhibit 10.81

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY)

This THIRD AMENDMENT to Loan and Security Agreement (Ex-Im Loan Facility) (this
“Amendment”) is entered into this 31st day of January, 2012, by and between
SILICON VALLEY BANK (“Bank”) and RAMTRON INTERNATIONAL CORPORATION, a Delaware
corporation (“Borrower”), whose address is 1850 Ramtron Drive, Colorado Springs,
Colorado 80921.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 6, 2011, as amended by that certain First Amendment to Loan and
Security Agreement (Ex-Im Loan Facility) dated as of October 31, 2011, and as
amended by that certain Second Amendment to Loan and Security Agreement (Ex-Im
Loan Facility) dated as of December 31, 2011 (as the same may from time to time
be amended, modified, supplemented or restated, the “Loan Agreement”). Bank has
extended credit to Borrower for the purposes permitted in the Loan Agreement.

B. Borrower has requested that Bank extend the EX-IM Maturity Date and Bank is
willing to extend the EX-IM Maturity Date, so long as Borrower complies with the
terms, covenants and conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 of the Loan Agreement is hereby amended and restated to read as
follows:

“EX-IM Maturity Date” is February 29, 2012.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Defaults has occurred and is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Closing
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary action on the part of
Borrower;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Prior Agreement. Except as expressly provided for in this Amendment, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect.

 

2



--------------------------------------------------------------------------------

This Amendment is not a novation and the terms and conditions of this Amendment
shall be in addition to and supplemental to all terms and conditions set forth
in the Loan Documents. In the event of any conflict or inconsistency between
this Amendment and the terms of such documents, the terms of this Amendment
shall be controlling, but such document shall not otherwise be affected or the
rights therein impaired.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto, delivery
of the attached acknowledgements executed by the Guarantor, payment of a $2,431
extension fee, and payment of all legal expenses of Bank related to this
Amendment.

9. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California. Section 11 of the Loan Agreement applies to this Amendment
as if set forth herein.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

Silicon Valley Bank

   

BORROWER

 

Ramtron International Corporation

By:  

/s/ Chris Ennis

    By:   /s/ Gery E. Richards Name:   Chris Ennis     Name:   Gery E. Richards
Title:   Relationship Manager     Title:   Interim CFO and Controller



--------------------------------------------------------------------------------

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Third Amendment to Loan and Security
Agreement (Ex-Im Loan Facility) dated as of even date herewith (the
“Amendment”).

Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

Dated as of January 31, 2012

 

GUARANTOR     Ramtron Canada Inc     By:   /s/ Eric A. Balzer     Name:  

Eric A. Balzer

    Title:  

Chief Executive Officer



--------------------------------------------------------------------------------

Schedule 2

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF SECURITY AGREEMENT

Section 1. Pledgor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Third Amendment to Loan and Security
Agreement (Ex-Im Loan Facility) dated as of even date herewith (the
“Amendment”).

Section 2. Pledgor hereby consents to the Amendment and agrees that the Security
Agreement securing the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Pledgor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Security
Agreement are true, accurate and complete as if made the date hereof.

Dated as of January 31, 2012

 

PLEDGOR     Ramtron Canada Inc.     By:   /s/ Eric A. Balzer     Name:  

Eric A. Balzer

    Title:  

Chief Executive Officer